Per Curiam.
This appeal by Robert Gelormino and Shirley Gelormino is from two judgments of the trial court, one denying the application by the Gelorminos to correct an arbitration award in part, to vacate it in part and to affirm it in part, and the other granting the application by Alexander Liberman to confirm the same award.1
The trial court did not set forth any facts, reasons or law to support its decision. The Gelorminos failed to move for an articulation of the decision and, in oral argument before this court, requested that we remand the matter to the trial court for the purpose of having the court explain the facts it found and the law it relied on. This we decline to do.
It is the appellants’ duty to take the necessary steps to provide us with an adequate record for appellate review. Practice Book § 4061. The Gelorminos could have ensured the adequacy of the record by filing a motion for articulation pursuant to Practice Book § 4051 asking the trial court to set forth the basis for and reasoning behind its decision. They elected not to do this. Without an adequate record, we are left to guess or speculate as to the existence of a factual predicate. See State v. Rosedom, 34 Conn. App. 141, 145-46, 640 A.2d 634 (1994). As it is not the function of this court to find facts, we decline to review this claim.
The judgments are affirmed.

 Robert Gelormino and Shirley Gelormino also challenge the trial court’s denial of their motion to postpone and to strike the case from the trial list. The record, however, contains no indication that this motion was ever acted on. Furthermore, even if we presume the motion was denied, the trial court provided no basis for its decision and the Gelorminos failed to move for articulation. Therefore, we are unable to review this claim.